DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/05/2022 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 5/05/2022.  Claims 1-9 and 11-22 remain pending.  Claims 18-20 are withdrawn.  Claims 1-3, 5, 7, 9, 10, 14, 15, 18 and 21 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.

Response to Remarks
	Applicant argues that MPEP 2115 is not relevant to the claims as amended because water is being used to define functionality of the sensing element and functionality of the processing circuitry.  The Examiner respectfully disagrees.  The water that flows through the valve of the Applicant’s invention does not impart patentability to the claims because any other fluid would result in a similar manner of operation of the valve.  Even in the event that it may be seen that the water defines a functionality, the valve of Wolters is capable of meeting that functionality because it would still be able to operate properly if gas or water is being used as the fluid.  Therefore, each and every limitations in claims 1 and 14 is met by the valve of Wolters.
Applicant's amendment to claims 2 and 21 has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over Wolters (EP 0,767,895 B1) have not been found persuasive. A new interpretation of Wolters as stated below in the 103 rejection teaches each and every limitation of claims 2 and 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 12-16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolters et al. (EP 0,767,895 B1, hereafter “Wolters”).
Regarding claim 1, Wolters discloses a valve system (Fig. 1) comprising: a valve body (8) defining a flow path (the flow path through the valve body) for a water (MPEP 2115); a restricting element (6) within the flow path; a sensing element (23) defining an area (the area below 23 with reference to Fig. 1) in fluid communication with the flow path, wherein the sensing element is configured to position the restricting element based on a pressure of the water (MPEP 2115) within the flow path acting on the area (Col. 5, line 5 through Col. 6, line 10); and control circuitry (18, 41) configured to: determine a differential pressure over a section of the flow path (via 21), determine the position of the restricting element (via 17), and determine a flow rate based on the differential pressure and the position of the restricting element. (Col. 6, line 37 through Col. 7, line 19; see how the flow rate is determined at least by the differential pressure and the position of the restricting element)
The Examiner would like to note that the recitation of water does not impart patentability to the claim(s) in view of MPEP 2115 which states that: 
"[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)
Regarding claim 2, Wolters further discloses the valve system of claim 1, further comprising: a valve inlet (3) in fluid communication with the valve body; and a valve outlet (2) in fluid communication with the valve body, wherein the valve body defines the flow path (the flow path between 2 and 3) from the valve inlet to the valve outlet, and wherein the restricting element is within the flow path between the valve inlet and the valve outlet (Fig. 1), wherein the pressure of the water within the flow path acting on the area comprises a pressure downstream of the restricting element. (Fig. 1; see how if fluid pressure is flowing from 3 to 2, the area is downstream of the restricting element)
Regarding claim 3, Wolters further discloses the valve system of claim 2, wherein the area is configured to receive a pressure force caused by the pressure of the water, wherein the sensing element is configured to position the restricting element based on the pressure force. (Col. 5, line 5 through Col. 6, line 10; Fig. 1)
Regarding claim 6, Wolters further discloses the valve system of claim 1, further comprising a valve position sensor (17) configured to generate a position signal indicative of the position of the restricting element, wherein the control circuitry is configured to determine the position of the restricting element based on the position signal. (Col. 4, lines 13-32)
Regarding claim 7, Wolters further discloses the valve system of claim 1, wherein the valve body defines the flow path through a flow area between the valve body and the restricting element, and wherein the sensing element is configured to alter the flow area in response to a change in the pressure of the water. (Col. 5, line 5 through Col. 6, line 10; Fig. 1)
Regarding claim 8, Wolters further discloses the valve system of claim 1, wherein the sensing element is operatively coupled to the valve body. (Col. 5, line 5 through Col. 6, line 10; Fig. 1)
Regarding claim 9, Wolters further discloses the valve system of claim 1, wherein the sensing element is configured to move in a first direction in response to a first force exerted by the pressure of the water and configured to move in a second direction in response to a second force opposite the first force. (Col. 5, line 5 through Col. 6, line 10; Fig. 1)
Regarding claim 10, Wolters further discloses the valve system of claim 9, wherein the valve body is configured to cause the pressure of the water in the flow path to exert the first force on the area. (Col. 5, line 5 through Col. 6, line 10; Fig. 1)
Regarding claim 12, Wolters further discloses the valve system of claim 9, further comprising a reference force element (27) configured to exert the second force.
Regarding claim 13, Wolters further discloses the valve system of claim 12, further comprising a reference force adjuster (the spring abutment attached to the screw at 33) configured to increase or decrease the second force exerted by the reference force element.
Regarding claim 14, Wolters discloses a valve system (Fig. 1) comprising: a valve body (8) defining a flow path (the flow path through the valve body) for water (MPEP 2115); a restricting element (6) within the flow path; a sensing element (23) configured to: move the restricting element in a first direction (upwards direction with reference to Fig. 1) in response to a force on a first area (the area below 23 with reference to Fig. 1) of the sensing element (Col. 5, line 5 through Col. 6, line 10), wherein the first area is in fluid communication with the flow path, and wherein the sensing element is configured to move the restricting element when a pressure of the water (MPEP 2115) within the flow path acts on the first area (Col. 5, line 5 through Col. 6, line 10), and move the restricting element in a second direction (downwards direction with reference to Fig. 1) different from the first direction in response to a force (the force exerted by 27) on a second area (the area above 23 with reference to Fig. 1) of the sensing element, wherein the second area is fluidly isolated from the flow path (Fig. 1); and control circuitry (18, 41) configured to: determine a differential pressure (via 21) over a section of the flow path, determine a position (via 17) of the restricting element, and determine a flow rate using the differential pressure and the position of the restricting element. (Col. 6, line 37 through Col. 7, line 19; see how the flow rate is determined at least by the differential pressure and the position of the restricting element)
The Examiner would like to note that the recitation of water does not impart patentability to the claim(s) in view of MPEP 2115 which states that: 
"[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)
Regarding claim 15, Wolters further discloses the valve system of claim 14, wherein the valve body is configured to cause a water in the flow path to exert the force on the first area. (Col. 5, line 5 through Col. 6, line 10)
Regarding claim 16, Wolters further discloses the valve system of claim 14 further comprising a reference force element (27) configured to exert the force on the second area, wherein the reference force element includes at least one of a dome chamber configured to cause a gas within the dome chamber to exert the second force on the sensing element, or a spring configured to exert the second force on the sensing element. (27 is a spring)
Regarding claim 22, Wolters further discloses the valve system of claim 12, wherein the reference force element includes at least one of a dome chamber configured to cause a gas within the dome chamber to exert the second force on the sensing element, or a spring configured to exert the second force on the sensing element. (27 is a spring)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolters in view of Grumstrup et al. (US 6,895,351, hereafter “Grumstrup”).
Regarding claim 4, Wolters further discloses the valve system of claim 2, but fails to disclose an inlet pressure sensor configured to generate an inlet pressure signal indicative of a pressure at the valve inlet; and an outlet pressure sensor configured to generate an outlet pressure signal indicative of a pressure at the valve outlet, wherein the control circuitry is configured to determine the differential pressure based on the inlet pressure signal and the outlet pressure signal.
Grumstrup teaches a valve system comprising an inlet pressure sensor (34) configured to generate an inlet pressure signal indicative of a pressure at the valve inlet; and an outlet pressure sensor (35) configured to generate an outlet pressure signal indicative of a pressure at the valve outlet, wherein the control circuitry is configured to determine the differential pressure based on the inlet pressure signal and the outlet pressure signal. (Col. 4, line 60 through Col. 5, line 35)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Wolters to include an inlet pressure sensor and an outlet pressure sensor, wherein the control circuitry is configured to determine the differential pressure based on the inlet pressure signal and the outlet pressure signal as taught by Grumstrup in order to provide a system which is capable of knowing the exact pressures at the inlet and outlet. (Col. 4, line 60 through Col. 5, line 35)
Regarding claim 17, Wolters further discloses the valve system of claim 14, further comprising: a valve inlet (2) in fluid communication with the valve body; a valve outlet (3) in fluid communication with the valve body, wherein valve body defines the flow path (the flow path between 2 and 3) from the valve inlet to the valve outlet, and wherein the restricting element is within the flow path between the valve inlet and the valve outlet (Fig. 1); and a valve position sensor (17) configured to generate a position signal indicative of the position of the restricting element, wherein the control circuitry is configured to determine the position of the restricting element based on the position signal (Col. 4, lines 13-32), but fails to disclose an inlet pressure sensor configured to generate an inlet pressure signal indicative of a pressure at the valve inlet; an outlet pressure sensor configured to generate an outlet pressure signal indicative of a pressure at the valve outlet, wherein the control circuitry is configured to determine the differential pressure based on the inlet pressure signal and the outlet pressure signal.
Grumstrup teaches a valve system comprising an inlet pressure sensor (34) configured to generate an inlet pressure signal indicative of a pressure at the valve inlet; and an outlet pressure sensor (35) configured to generate an outlet pressure signal indicative of a pressure at the valve outlet, wherein the control circuitry is configured to determine the differential pressure based on the inlet pressure signal and the outlet pressure signal. (Col. 4, line 60 through Col. 5, line 35)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Wolters to include an inlet pressure sensor and an outlet pressure sensor, wherein the control circuitry is configured to determine the differential pressure based on the inlet pressure signal and the outlet pressure signal as taught by Grumstrup in order to provide a system which is capable of knowing the exact pressures at the inlet and outlet. (Col. 4, line 60 through Col. 5, line 35)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolters in view of Van Dyke et al. (US 3,633,416, hereafter “Van Dyke”).
Regarding claim 5, Wolters further discloses the valve system of claim 1, but fails to disclose the control circuitry is configured to determine a volume of fluid flow through the valve body by at least integrating the flow rate over a period time.
Van Dyke teaches a valve system wherein the control circuitry is configured to determine a volume of fluid flow through the valve body by at least integrating the flow rate over a period time. (Col. 5, line 37-50)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve system of Wolters to be configured to determine the volume of fluid flow through the valve body as taught by Van Dyke in order to provide a system which is capable of providing additional information such as the volume of flow through the valve to the user.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolters in view of Chung et al. (US 2011/0137581, hereafter “Chung”).
Regarding claim 21, Wolters further discloses the valve system of claim 1, wherein the control circuitry is configured to communicate with at least one of an external computing system or a user device to transmit data related to the flow rate to the external computing system or the user device, respectively (para. [0038]; see how 41 may communicate to an external computing system), but fails to disclose wireless communication and wherein the data includes at least one volume-rate measurement with an associated time stamp.
Chung teaches a valve system comprising control circuitry configured with wireless communication (para. [0027]) and wherein the data includes at least one volume-rate measurement with an associated time stamp (para. [0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the control circuity of Wolters to include wireless communication and be able to calculate data that includes at least one volume-rate measurement with an associated time stamp as taught by Chung in order to provide a system with a more modern means of communication that does not require the entire system to be hard wired and to provide more accurate measurements to compute the rate of flow through the valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753